United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Tobyhanna, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
1
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1546
Issued: April 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant filed a timely appeal from a June 1, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment causally related to his accepted right ankle condition, warranting a schedule award
under 5 U.S.C. § 8107.
FACTUAL HISTORY
Appellant, a 51-year-old electronics mechanic, injured his right ankle on December 1,
2013 when he slipped and fell after stepping off a loading dock onto a patch of snow-covered
ice. He filed a traumatic injury claim (Form CA-1), which OWCP accepted for right ankle
fracture.
Appellant underwent an open reduction/internal fixation procedure surgery on his right
ankle on December 10, 2013. The procedure was performed by Dr. Christopher Henderson,
Board-certified in orthopedic surgery.
On December 17, 2014 appellant filed a schedule award claim (Form CA-7) based on a
partial loss of use of his right foot.
By letter dated January 9, 2015, OWCP informed appellant that it required additional
medical evidence in order to determine whether he was entitled to a schedule award. It advised
him that he was required to provide a medical opinion from a physician which included findings
showing how he arrived at an impairment rating and a diagnosis on which the impairment was
based. OWCP further advised that the opinion should state exactly which section of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (hereinafter
A.M.A., Guides)3 the physician used to calculate the rating. It afforded appellant 30 days to
submit the additional evidence. Appellant did not submit any additional medical evidence.
By decision dated July 16, 2015, OWCP found that appellant had no ratable impairment
causally related to his accepted right ankle condition and therefore was not entitled to a schedule
award.
By letter dated July 21, 2015, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
In a July 29, 2015 report, Dr. Albert D. Janerich, Board-certified in physical medicine
and rehabilitation, advised that appellant was recovering from his December 10, 2013 right ankle
injury. He reported that the injury had resulted in a right leg impairment which also caused
problems in his right knee. Dr. Janerich reported that appellant underwent a magnetic resonance
imaging (MRI) scan of his right knee, the results of which showed some meniscal disease and
arthritis.
In a November 10, 2014 report, received by OWCP on October 26, 2015, Dr. Gerald E.
Dworkin, an osteopath Board-certified in physical medicine and rehabilitation, found that
3

6th ed. 2009.

2

appellant had 8 to 10 percent permanent impairment of the lower extremity. He advised that
appellant underwent right ankle surgery on December 10, 2013, a procedure which entailed an
open reduction, internal fixation with medial screws and lateral plate fixation for the fracture site.
Dr. Dworkin noted that appellant underwent almost four months of physical therapy and then
returned to work on approximately February 24, 2014. He reported that appellant continued to
complain of pain in and around the right knee, particularly in the anterior aspect and infrapatellar
region. Dr. Dworkin noted, however, that his MRI scan demonstrated no soft tissue or fracture
component. He noted that appellant experienced periodic right knee swelling and pain, and
stiffness with mobility, standing and sitting for long periods of time.
Dr. Dworkin advised that appellant had a negative Lachman’s maneuver and no
significant deformity in the right leg, with normal muscle strength, sensation and deep tendon
reflexes. He noted that, under the A.M.A., Guides,4 appellant reached maximum medical
improvement, with minimal, residual symptomatology as a result of his fractures, including
intermittent pain, swelling, and stiffness, and no significant abnormal angulations or deformity at
the knee joint.
By decision dated June 1, 2016, an OWCP hearing representative affirmed the July 16,
2015 decision. She noted that Dr. Dworkin did not explain his rating or the specific examination
findings on which he based his lower extremity rating. OWCP’s hearing representative indicated
that, absent evidence of a ratable impairment due to his employment from appellant’s treating
physician or another examining physician, there was no basis for a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 Effective May 1, 2009, OWCP began using
the A.M.A., Guides (6th ed. 2009). The claimant has the burden of proving that the condition for
which a schedule award is sought is causally related to his or her employment.8

4

Dr. Dworkin did not indicate what edition or what section of the A.M.A., Guides he used in rendering his
impairment rating.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

3

ANALYSIS
OWCP accepted the condition of right ankle fracture. Dr. Dworkin treated appellant for
his right ankle symptoms and submitted a November 10, 2014 report supporting a schedule award
for the lower extremity. However, his report merely noted the history of appellant’s right ankle
injury, indicated MRI scan findings of the right knee, noted findings on examination, and found
summarily that appellant had 5 to 10 percent permanent impairment rating of the lower extremity
pursuant to the A.M.A., Guides. Dr. Dworkin did not indicate the specific anatomical area to
which this rating applied or explain the basis of this rating. OWCP had requested that appellant
submit a thorough, rationalized medical report containing an impairment evaluation rendered in
conformance with the applicable tables and protocols of the sixth edition of the A.M.A., Guides.
Appellant, however, did not provide such a report. He submitted no additional impairment
evaluations or ratings. As appellant failed to provide an impairment rating rendered in
accordance with the applicable protocols and tables of the A.M.A., Guides, he did not meet his
burden of proof to establish ratable permanent impairment attributable to his accepted right ankle
condition. Therefore, he was not entitled to a schedule award.9
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment causally related to his accepted right ankle condition, warranting a schedule award
under 5 U.S.C. § 8107.

9

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

